

117 HRES 581 IH: Honoring Mr. Steve Verett for more than 24 years of dedicated service to the cotton industry and to Plains Cotton Growers, Inc.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 581IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Arrington (for himself, Mr. Sessions, Mr. Fallon, Mr. Gohmert, Mr. Brady, Mr. Nehls, Mr. Burgess, Mr. Vicente Gonzalez of Texas, Ms. Van Duyne, Mr. Pfluger, Mr. Taylor, and Mr. Jackson) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONHonoring Mr. Steve Verett for more than 24 years of dedicated service to the cotton industry and to Plains Cotton Growers, Inc.Whereas the Texas High Plains region is one of the largest cotton-producing regions in the world, and the sale of cotton brings more than $2.2 billion annually to the Texas economy;Whereas, since 1956, Plains Cotton Growers, Inc., has provided premier service and support to the cotton industry in the High Plains region on matters including research, market development, and public policy at both the State and Federal levels;Whereas Steve Verett has served as the chief executive officer since 1997, being only the third person to hold this role since Plains Cotton Growers, Inc.’s formation in 1956;Whereas throughout his 24 years of service, Steve Verett’s leadership has established an environment that encourages organizational staff and volunteer leaders to continually find ways to improve the organization in order to meet the unique challenges that face the region’s cotton economy; andWhereas Steve Verett has been a dedicated policy advocate for Plains Cotton Growers, Inc., and the cotton industry, working on countless legislative and regulatory efforts, including the development of four farm bills, Federal crop insurance reform, and numerous ad hoc assistance programs, and one of the most notable efforts where he played a central role was getting cotton back into title I of the 2018 Farm Bill: Now, therefore, be itThat the House of Representatives—(1)commends Steve Verett for his lifelong dedication and service to the cotton industry and to Plains Cotton Growers, Inc.;(2)recognizes Steve Verett for his considerable achievements during his tenure as chief executive officer over the last 24 years with Plains Cotton Growers, Inc.; and(3)congratulates Steve Verett on his retirement and extends to him best wishes in all his future endeavors.